DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-5, 8-13 and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claim 1, none of the cited prior art seems to anticipate or suggest an obvious combination of the claimed limitations, in particular, wherein the first test signal line, the second test signal line, the third test signal line, or the fourth test signal line receives a control signal or a ground signal; and wherein the inverter is capable of being examined in various size arrangements through controlling the control signal received by the first test signal line, the second test signal line, the third test signal line, and the fourth test signal line.

As per claim 9, none of the cited prior art seems to anticipate or suggest an obvious combination of the claimed limitations, in particular, wherein the first test signal line, the second test signal line, the third test signal line, or the fourth test signal line receives a control signal or a ground signal; and wherein the inverter is capable of being examined in various size arrangements through controlling the control signal received by the first test signal line, the second test signal line, the third test signal line, and the fourth test signal line.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694